DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 16, 17 and 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hara (US 2010/0214328 A1), cited by Applicant.
Regarding claim 1, Hara discloses a control method for use in a case where frame periods, each being a period in which one image continues to be displayed, vary in length within a given range or temporarily become stable in length on a frame-by-frame basis (the liquid crystal display device 10 can change a frame frequency to either of 60 Hz, 120 Hz, or 240 Hz. The number of frames per second can be changed to either of 60, 120, or 240, , and accurate lengths of the frame periods are not known beforehand (the motion detection circuit 100 compares an N.sup.th (N=1, 2, 3 . . . ) frame image with a (N+1).sup.th frame image so as to detect a magnitude of motion between the frames, with respect to the supplied video signal. Based on the detected magnitude of the motion between the frames, the motion detection circuit 100 determines how many times a frame rate is to be multiplied by. Frame rate information indicating how many times the frame rate is to be multiplied by is output to the intermediate frame generation circuit 200 and the LUT selection circuit 400 as a detection result, para. 0033),
the control method comprising:
displaying an image by changing (information specifying a frame frequency and information specifying the number of sub-frames per frame is transmitted to the display device 600, para. 0042), irrespective of a frame period that is input, a total number of subframe periods so that the frame period is reconfigured as n subframe periods, where n is an integer greater than or equal to 2 (the number of sub-frames per frame can be increased, paras. 0046-0047).
Regarding claims 2 and 19, Hara further discloses when a signal indicating start of a next frame period is detected during an added subframe period that is executed after a last subframe period and if timing of the detection is within a period of time less than or equal to a given threshold value after start of one subframe period (the frame , 
stopping the added subframe period before the added subframe period ends and starting the next frame period (subfield driving in which any one of three data potential values or more (turn-on voltage, turn-off voltage, intermediate voltage) is written may be employed. Further, the number of frames per unit time and the number of sub-frames per frame may be optionally changed, para. 0069).
Regarding claim 3, Hara discloses each of the n subframe periods is controlled to become a period of a substantially same length determined in advance (the number of frames per unit time can be reduced by thinning out the frame image data to increase the number of sub-frames per frame instead, para. 0011).
Regarding claim 4, Hara discloses wherein when a signal indicating start of a frame period is detected during a subframe period, n subframe periods that configure the frame period, where n is an integer greater than or equal to 2, are sequentially executed from a first subframe period, as the frame period, after a predetermined period of time has elapsed since the detection of the signal (a plurality of pixels in each of a plurality of sub-frames obtained by dividing one frame when a unit period to display one screen made of the plurality of pixels is set to be one frame, para. 0008).
(para. 0008).
Regarding claim 6, Hara discloses wherein a signal indicating start of a frame period that has been detected is a vertical synchronizing signal or a video period signal at a frame head (one frame corresponds to a period required to display an image for one screen, para. 0031).
Regarding claim 7, Hara discloses when a signal indicating start of a next frame period after the frame period has not been detected during execution of a last subframe period of the n subframe periods, it is determined that the frame period is not an integral multiple of the subframe periods and another subframe period is further started after the end of the last subframe period (para. 0008).
Regarding claim 8, Hara discloses when a signal indicating start of a next frame period after the frame period has not been detected during execution of a last subframe period of the n subframe periods, it is determined that the frame period has not ended yet, and another subframe period is further started after the end of the last subframe period (the number of sub-frames per frame can be increased, paras. 0046-0047).
Regarding claim 9, Hara discloses when the start of the next frame period has not been detected, the other subframe period is repeatedly executed (the number of sub-frames per frame can be increased, paras. 0046-0047).

a total number of subframes that configure a frame period varies dynamically in accordance with an input video signal (an image display device includes a motion detector that detects a magnitude of motion between frames from image data containing an image to be displayed, a frame number adjuster that adjusts the number of frames per unit time based on a detection result from the motion detector, abstract)
Regarding claim 16, discloses pixels included in a display panel that displays the image are light-emitting devices including an organic EL device and driven by current to emit light (para. 0015).
Regarding claim 17, discloses pixels included in a display panel that display the image are liquid crystal devices, 
each of the n subframe periods includes an emission period and an extinction period, 
the emission period is a period in which a backlight for backlight scanning is on, and
the extinction period is a period in which the backlight is off (a gradation of a display image is controlled by changing an effective value of the voltage applied to the liquid crystal. In other words, a .
Claim 18 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ishii (US 2018/0350304 A1).
Regarding claim 18, discloses a control device for controlling an emission period and an extinction period of a frame period that is a period in which one image continues to be displayed (the duty control unit 50 includes a light emission control unit 52, and a sequencer 54. In the duty control unit 50, the sequencer 54 sets the duty ratio of a light emission period to a light extinction period within one frame according to the video image period signal DE, and the light emission control unit 52 causes each light emitting element 32 to emit or extinguish light according to the set duty ratio, paras. 0096-0097),
the control device (20, fig. 3) comprising:
a duty controller (50) that, when having detected a signal indicating start of a frame period, sequentially starts, as a frame period, a plurality of subframe periods that configure the frame period, from a first subframe period after a predetermined period of time has elapsed since the detection of the signal (a display device in which the number of sub-frames that constitute one frame is determined according to a set on-duty ratio. Then, display driving is performed based on the determined number of sub-frames, para. 0004), 
 (the duty control unit 50 includes a light emission control unit 52, and a sequencer 54. In the duty control unit 50, the sequencer 54 sets the duty ratio of a light emission period to a light extinction period within one frame according to the video image period signal DE, and the light emission control unit 52 causes each light emitting element 32 to emit or extinguish light according to the set duty ratio, para. 0096).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Ishihara et al. (“Ishihara”) (US 2013/0120478 A1).

In a similar field of endeavor of driving display image, Ishihara discloses each of the n subframe periods includes an emission period and an extinction period (light emission periods and light extinction periods in the plurality of lighting operations in the one sub-frame phase may each be equalized, para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the light emission periods and light extinction periods as taught by Ishihara in the system of Hara in order to realize a high definition image and improve contrast of display device by switching to the turn-on state or turn-off state in each sub-frame period.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara in view of Ishihara and further in view of Ishii (US 2018/0350304 A1).
Regarding claim 12, the combination of Hara and Ishihara does not specifically disclose a ratio between the emission period and the extinction period is controlled to become a substantially same ratio determined in advance, the ratio being referred to as a duty ratio. 
In a similar field of endeavor of driving display image, Ishii discloses a ratio between the emission period and the extinction period is controlled to become a substantially same ratio determined in advance, the ratio being referred to as a duty ratio (the duty control unit 50 includes a light emission control 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claimed invention to incorporate the duty ratio as taught by Ishii in the system of Hara and Ishihara in order to allow data signal are adjusted easily, thus reducing flickering, and hence improving display quality.
Regarding claim 13, the combination of Hara, Ishihara and Ishii discloses the duty ratio for each of the n subframe periods that configure the frame period is adjusted in accordance with a light-emitting property of a display panel that displays the image (para. 0012 of Ishii).
Regarding claim 14, the combination of Hara, Ishihara and Ishii discloses in a case of adjusting the duty ratio for each of the n subframe periods,
the duty ratio is adjusted to make the emission period following the extinction period of a first subframe period of the n subframe periods shorter than a length determined by the substantially same ratio (a light emission period counter that counts a length of a light emission period in the video image period during which the display panel emits light, a new sequence can be generated based on the count values of the video image period counter, the light extinction period counter, and 
Regarding claim 15, the combination of Hara, Ishihara and Ishii discloses the extinction period of a first subframe period of the n subframe periods includes an initialization period for initializing a plurality of pixel circuits arranged in a matrix and included in a display panel that displays the image (a light extinction and initialization period of the light emitting elements is set immediately after the start of the video image period, para. 0021 of Ishii).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jo et al. (US 2008/0048945 A1) disclose individual subframe periods Sf (Sf1 to Sf3) are selected such that a ratio of time lengths thereof is the power of two (that is, Sf1:Sf2:Sf3=4:2:1). For each subframe period Sf, light emission and extinction of each electro-optical element E are controlled, and thus the gray-scale level of the electro-optical element E is controlled (para. 0066).
Murakata et al. (US 2007/0210993 A1) disclose (light-emitting periods and non-light-emitting periods for respective subframes are controlled in accordance with light-emission rates of the pixels arranged on the display panel, para. 0054).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693